Case 2:21-cv-04200-JWH-PD Document 4 Filed 06/23/21 Page 1 of 7 Page ID #:48

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:21-cv-04200-JWH-PD                                     Date: June 23, 2021
Title       Christopher T. Barone v. Los Angeles Cty. Sheriff’s Department, et al



Present: The Honorable:            Patricia Donahue, U.S. Magistrate Judge


                Isabel Martinez                                   N/A
                 Deputy Clerk                           Court Reporter / Recorder

     Attorneys Present for Plaintiff:             Attorneys Present for Defendants:
                  N/A                                           N/A

Proceedings:          (In Chambers) Screening Order Dismissing
                      Plaintiff’s Complaint with Leave to Amend

      On May 19, 2021, Plaintiff Christopher T. Barone, filed a pro se civil
rights complaint pursuant to 42 U.S.C. § 1983 (the “Complaint”) against
Defendant Los Angeles County Sheriff’s Department (“LACSD”), Deputies
Parks and Metcalf, and ten unnamed LACSD employees. [Dkt. No. 1 at 3-4.]

I.      Standard of Review
      The Court is required to screen pro se complaints and dismiss claims
that, among other things, are frivolous, malicious, or fail to state a claim
upon which relief can be granted. 28 U.S.C. § 1915A(a)-(b)(1). In
determining whether Plaintiff has stated a claim, the Court accepts as true
the factual allegations contained in the Complaint and views all inferences in
a light most favorable to him. See Hamilton v. Brown, 630 F.3d 889, 892-93
(9th Cir. 2011). The Court does not, however, “accept as true allegations that
are merely conclusory, unwarranted deductions of fact, or unreasonable
inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
2001). Because Plaintiff is proceeding pro se, the Court construes the
complaint liberally. Barrett v. Belleque, 544 F.3d 1060, 1061-62 (9th Cir.
2008) (per curiam).




CV-90 (03/15)                       Civil Minutes – General                         Page 1 of 7
Case 2:21-cv-04200-JWH-PD Document 4 Filed 06/23/21 Page 2 of 7 Page ID #:49

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:21-cv-04200-JWH-PD                                     Date: June 23, 2021
Title       Christopher T. Barone v. Los Angeles Cty. Sheriff’s Department, et al

       To establish liability under Section 1983, a plaintiff must demonstrate
that a defendant, while acting under color of state law, caused a deprivation
of the plaintiff’s federal rights. 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42,
48 (1988). Liability under section 1983 arises only upon a showing of
personal participation by the defendant. Taylor v. List, 880 F.2d 1040, 1045
(9th Cir. 1989) (citation omitted). There is no vicarious liability in Section
1983 lawsuits. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Hence, a
government official – whether subordinate or supervisor – may be held liable
under Section 1983 only when his or her own actions have caused a
constitutional deprivation. See Iqbal, 556 U.S. at 676. Allegations regarding
section 1983 causation “must be individualized and focus on the duties and
responsibilities of each individual defendant whose acts or omissions are
alleged to have caused a constitutional deprivation.” Leer v. Murphy, 844
F.2d 628, 633 (9th Cir. 1988).

II.     The Complaint’s Factual Allegations and Claims
      The Complaint alleges Defendants Deputies Parks and Metcalf arrived
at Plaintiff’s place of employment on an unstated date and called Shelby
Wagner to the premises. Though the Complaint is not clear, it appears to
allege that there was an expired restraining order between Plaintiff and
Wagner requiring each to stay 100 yards away from the other. [Dkt. No. 1,
¶¶23-24, 29.]
      The Complaint further alleges that Defendants Deputies Parks,
Metcalf, and DOES 1 through 6 asked Wagner to come within 20 feet of
Plaintiff and then arrested and searched Plaintiff, sexually groping him in
the process. [Id., ¶¶24, 26, 31.] After Plaintiff was arrested, Defendants
DOES 1 through 6 searched his truck. [Id., ¶35.] Plaintiff claims that
Wagner was brought to Plaintiff because the deputies had wanted a reason to
arrest him. [Id., ¶30.] Plaintiff alleges that as a result he was physically,
mentally, and emotional injured. [Id., ¶32.]
      The Complaint raises eight claims: (1) violation of Plaintiff’s Fourth
Amendment rights by Parks, Metcalf and Does 1 through 6 for unlawfully
searching and seizing him; (2) violation of Plaintiff’s Fourth Amendment


CV-90 (03/15)                       Civil Minutes – General                         Page 2 of 7
Case 2:21-cv-04200-JWH-PD Document 4 Filed 06/23/21 Page 3 of 7 Page ID #:50

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:21-cv-04200-JWH-PD                                     Date: June 23, 2021
Title       Christopher T. Barone v. Los Angeles Cty. Sheriff’s Department, et al

rights by Does 1 through 6 for the unlawful search and seizure of his truck;
(3) Monell liability against LACSD for failure to properly train the deputies;
(4) Monell liability for LACSD’s policies, customs, usages and practices which
caused Plaintiff’s injury; (5) California state law false arrest and false
imprisonment claim against all defendants; (6) violation of the Bane Act, a
California state law, against all defendants; (7) negligence against all
defendants for breaching a duty of care to Plaintiff; and (8) intentional
infliction of emotional distress against all defendants. [Id., ¶¶19-76.]


III.    Discussion
        A. Rule 8
       “Rule 12(b)(6) is read in conjunction with Rule 8(a), which requires not
only ‘fair notice of the nature of the claim, but also grounds on which the
claim rests.” Zixiang Li v. Kerry, 710 F.3d 995, 998 (9th Cir. 2013). Under
Rule 8, a complaint is required to contain a short and plain statement of the
claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a).
While Rule 8 does not require detailed factual allegations, at a minimum, a
complaint must allege factual allegations to provide “fair notice” of both the
particular claim being asserted and “the grounds upon which [the particular
claim] rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 & n.3 (2007)
(citation and quotation marks omitted).
      If a complaint does not clearly and concisely set forth factual
allegations sufficient to provide defendants with notice of which defendant is
being sued, on which theory, and what relief is being sought against them,
the complaint fails to comply with Rule 8. See, e.g., Exmundo v. Kane, 553 F.
App’x 742, 743 (9th Cir. 2014) (affirming district court dismissal of Section
1983 claims where plaintiff’s allegations “were unclear as to the timing and
nature of [the defendant’s] actions”). A plaintiff’s failure to state the date of
the alleged conduct is grounds for dismissal as it “deprives defendants of fair
notice.” Ucci v. Los Angeles, Cal. Police Dep’t, No. CV 15-08386-CAS, 2016
WL 1162250, at *3 (C.D. Cal. Mar. 1, 2016).




CV-90 (03/15)                       Civil Minutes – General                         Page 3 of 7
Case 2:21-cv-04200-JWH-PD Document 4 Filed 06/23/21 Page 4 of 7 Page ID #:51

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:21-cv-04200-JWH-PD                                     Date: June 23, 2021
Title       Christopher T. Barone v. Los Angeles Cty. Sheriff’s Department, et al

      Here, Plaintiff’s complaint fails to state the date of the alleged
occurrence of these events and thus, fails to meet the requirements of Rule 8.
Additionally, Plaintiff’s claim against Defendants for their use of excessive
force during his arrest, even if construed liberally, does not sufficiently
provide enough factual allegations to put the defendants on notice of their
individual conduct. Fed. R. Civ. P. 8(a). Fourth Amendment claims brought
under 42 U.S.C. § 1983 are examined under an objective reasonableness
inquiry. Graham v. Connor, 409 U.S. 386 (1989). Such an inquiry requires
careful attention to the facts and circumstances of each particular case. Id. If
Plaintiff wishes to proceed with a claim of excessive force, he must amend his
complaint to contain facts alleging which party was responsible for the
conduct that constituted excessive force as the present complaint does not
contain said facts.
        Therefore, the Complaint should be dismissed with leave amend.
        B. Heck Bar
      Plaintiff’s claim of False Arrest / False Imprisonment is potentially
barred by Heck v. Humphrey. 512 U.S. 477, 486-87 (1994). Under Heck, if a
judgment in favor of plaintiff on a civil rights action necessarily will imply
the invalidity of his conviction or sentence, the complaint must be dismissed
unless Plaintiff can show that the conviction or sentence already has been
invalidated. Id. at 486-87. “[A] court may properly dismiss a Heck-barred
claim under rule 12(b)(6) if there exists an obvious bar to securing relief on
the face of the complaint.” Washington v. Los Angeles Cty. Sheriff’s Dep’t.,
833 F.3d 1048, 1056 (9th Cir. 2016) (finding Heck deficiency plain from face of
complaint where plaintiff sought a recall of his allegedly unlawful sentence).
       Here, while it is unclear, Plaintiff’s claim against all Defendants for
false arrest may be barred by Heck as it arises out of the same transaction as
his arrest. False imprisonment is the violation of another’s liberty without
lawful privilege. Asgari v. City of Los Angeles, 937 P.2d 273, 277 (1997).
Courts will dismiss claims of false arrest in the event plaintiffs fail to allege
“confine[ment] without lawful privilege.” Tarkington v. Cty. of Los Angeles,
No. CV 18-07636-CJC-JC, 2019 WL 1744214, at *7 (C.D. Cal. Mar. 5, 2019).
False arrest claims, as the one presently asserted by Plaintiff, that are


CV-90 (03/15)                       Civil Minutes – General                         Page 4 of 7
Case 2:21-cv-04200-JWH-PD Document 4 Filed 06/23/21 Page 5 of 7 Page ID #:52

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:21-cv-04200-JWH-PD                                     Date: June 23, 2021
Title       Christopher T. Barone v. Los Angeles Cty. Sheriff’s Department, et al

“predicated on the arrest itself [] fail[] as a matter of law.” Garcia v. San
Bernardino Cty., No. 519CV00421VAPSPX, 2020 WL 2502429, at *5 (C.D.
Cal. Jan. 29, 2020). Because the Complaint fails to state the outcome of the
arrest, is unclear as to the status of any criminal case and the claim itself
may be barred.
      Additionally, Plaintiff’s Fourth Amendment claims of unlawful search
and seizure of his person against Defendants Deputies Parks and Metcalf and
against DOES 1 through 6 for the search of his car may similarly be
precluded by Heck. Success on Plaintiff’s claim of alleged unlawful search
and seizure of his person and car would likely imply the invalidity of his
arrest.
        C. Municipal Liability Claims
       Plaintiff’s claim against LACSD for failure to properly train employees
and for its policies, practices, or customs does not state a cognizable claim.
Under § 1983, “municipalities, including counties and their sheriff’s
departments, can only be liable under § 1983 if an unconstitutional action
‘implements or executes a policy statement, ordinance, regulation, or decision
officially adopted and promulgated by that body’s officers.’” Rivera v. Cty. of
Los Angeles, 745 F.3d 384, 389 (9th Cir. 2014) (quoting Monell v. Dep’t of Soc.
Serv. of City of N.Y., 436 U.S. 658, 690 (1978)). Even if there is no explicit
policy, a plaintiff can establish liability by demonstrating the existence of a
practice or norm in place that perpetuates the alleged constitutional
violation. See City of St. Louis v. Praprtnik, 148 U.S. 112, 127 (1988).
      Here, Plaintiff’s claim first fails to show a LACSD practice or norm that
permits employees to perpetuate Fourth Amendment violations. To prevail
on this claim, Plaintiff would need to demonstrate that LACSD has, or had at
the time of his arrest, a policy, custom or norm that permitted employees to
execute unconstitutional searches and/or seizures. See also Kirkpatrick v.
Cty. of Washoe, 843 F.3d 784, 793 (9th Cir. 2016).
       Next, a municipality can be liable for failing to train their employees
“only if the failure reflects a ‘conscious’ choice by the government.” See id.
quoting Bd. Cty. Comm’rs v. Brown, 520 U.S. 397, 407 (1997). The standard
for “failure-to” claims under § 1983 is deliberate indifference. City of Canton

CV-90 (03/15)                       Civil Minutes – General                         Page 5 of 7
Case 2:21-cv-04200-JWH-PD Document 4 Filed 06/23/21 Page 6 of 7 Page ID #:53

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:21-cv-04200-JWH-PD                                     Date: June 23, 2021
Title       Christopher T. Barone v. Los Angeles Cty. Sheriff’s Department, et al

v. Harris, 489 U.S. 378 (1989). This standard is objective and is satisfied by
either actual or constructive knowledge. See Id. Plaintiff’s claim regarding
LACSD’s failure to properly hire / fire / discipline is not cognizable because he
fails to establish an actual connection between LACSD’s conduct and
Plaintiff’s alleged deprivation of Fourth Amendment rights. Absent any
evidence of LACSD policy which shows that it endorses the type of
constitutional violations which occurred, Plaintiff falls short of stating a
cognizable claim for municipal liability.


IV.     Order
      For the foregoing reasons, the Complaint is dismissed with leave to
amend. Because the Complaint may be amended to state cognizable claims,
Plaintiff may file a First Amended Complaint no later than July 19, 2021.
Plaintiff is advised that a First Amended Complaint would entirely replace
the Complaint in this action.
        Any amended complaint must:
                (a) be labeled “First Amended Complaint;”
                (b) be complete in and of itself and not refer in any manner to
                prior complaints, i.e., it must include all of the claims on which
                Plaintiff seeks to proceed, Local Rule 15-2;
                (c) contain a “short plain” statement of the claim(s) for relief, see
                Fed. R. Civ. P. 8(a);
                (d) make each allegation “simple, concise and direct,” Fed. R. Civ.
                P. 8(d)(1);
                (e) make allegations in numbered paragraphs, “each limited as
                far as practicable to a single set of circumstances,” Fed. R. Civ. P.
                10(b); and
                (f) set forth clearly the sequence of events (including specific
                relevant dates) which allegedly gives rise to the claim(s) for relief,
                including what each defendant did and how each specific
                defendant’s conduct injured plaintiff.

CV-90 (03/15)                       Civil Minutes – General                         Page 6 of 7
Case 2:21-cv-04200-JWH-PD Document 4 Filed 06/23/21 Page 7 of 7 Page ID #:54

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 2:21-cv-04200-JWH-PD                                     Date: June 23, 2021
Title       Christopher T. Barone v. Los Angeles Cty. Sheriff’s Department, et al


      If, given the contents of this Order, Plaintiff elects not to proceed in
this action, he may expedite matters by signing and returning the attached
Notice of Dismissal by July 19, 2021 which will result in the voluntary
dismissal of this action without prejudice.
      Plaintiff is cautioned that, absent further order of the Court,
his failure to timely file a First Amended Complaint or Notice of
Dismissal may result in the dismissal of this action with or without
prejudice on the grounds above or for failure to diligently prosecute.
      Finally, the Clerk is directed to provide a Central District of
California Civil Rights Complaint Form, CV-66, to Plaintiff to
facilitate his filing of a First Amended Complaint if he elects to
proceed in that fashion.
        IT IS SO ORDERED.



                                                                                        :
                                                       Initials of Preparer            im




CV-90 (03/15)                       Civil Minutes – General                         Page 7 of 7
